Name: Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  beverages and sugar;  agricultural policy
 Date Published: nan

 No L 53/32 Official Journal of the European Communities 1.3 . 86 COUNCIL REGULATION (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas features of sugar production in the new Mem ­ ber States show that this need to correct the compensa ­ tory amounts exists only with regard to trade between Portugal , not including the autonomous region of the Azores, and the other regions of the Community, and between Portugal and third countries ; whereas provi ­ sion should accordingly be made for an adjustment of the accession compensatory amounts for such trade ;Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to the proposal from the Commission , Whereas Articles 109 and 302 (2) of the Act provide for the fixing of accession compensatory amounts for cer ­ tain products in the sugar sector with a view to prevent ­ ing any risk of disturbance in trade ; whereas , in view of the conditions of production of those various products , such a risk of disturbance can be ruled out for isoglu ­ cose only ; whereas provision should consequently be made for the fixing of accession compensatory amounts for the other products ; Whereas Articles 68 , 70, 236 and 238 of the Act of Accession provide, for Spain and Portugal , for the fix ­ ing of prices at a level which may be different from that of the common prices ; whereas , under Articles 72 and 240 of the Act, such differences in price levels are to be offset by a system of compensatory amounts ; Whereas the compensatory amounts are intended in particular to prevent disturbance of trade as a result of price differences ; whereas , consequently, the applica ­ tion of compensatory amounts is only required where such disturbance is to be feared ; Whereas Articles 73 and 241 of the Act of Accession provide that appropriate measures may be taken with a view to ensuring the proper functioning of the common organization of the market where export refunds or, as the case may be, export or import levies are less than the compensatory amount, or if no refund or no levy is applicable ; whereas such measures may in particular provide for the application of an amount at least equal to the accession compensatory amount ; whereas provi ­ sion should be made, however, for the possibility of adjusting under certain circumstances the amount granted to the quantity of raw cane sugar referred to in Article 303 ( 1 ) of the Act and to any quantities imported from third countries to Portugal on account of insufficient availability of Community raw sugar, and in particular of raw sugar originating in the French overseas departments , when the supply of Portuguese refineries risks being called into question by a rise in the price of sugar on the world market ; Whereas in the sugar sector, Articles 68 , 70, 72 , 236, 238 and 240 of the Act of Accession relate to the interven ­ tion prices for white sugar and to the basic price for beet ; whereas , in accordance with the prices recorded in the acts of the Conference , the common prices for comparison in the sugar sector are , in the case of Spain , the non-derived common prices , and in the case of Por ­ tugal , the derived common prices as applied in Ireland and in the United Kingdom in accordance with Art ­ icles 3 and 5 of Council Regulation (EEC) No 1785 /81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation ( EEC) No 3768/85 (2); Whereas , should it prove necessary, provision shall be made for the possibility of introducing a system for fix ­ ing accession monetary amounts in advance ; Whereas the second subparagraphs of Articles 108 and 302(1 ) of the Act provide that the compensatory amount is to be corrected , to the extent necessary for the smooth functioning of the common organization of the market, by the incidence of the compensation levy for storage costs ; Whereas a certain amount of deflection of trade and distortion of competition may, in particular, occur in the final period of moves towards price alignment and when common prices are applied throughout the Com ­ munity ; whereas it is therefore justified that measures intended to avoid such deflection and distortion should apply for such time as is necessary in order to achieve the desired end, (') OJ No L 177 , 1.7 . 1981 , p . 4 . O OJ No L 362, 31 . 12 . 1985 , p . 8 . 1.3.86 Official Journal of the European Communities No L 53 /33 HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation : (a) 'Community of Ten ' shall mean the Community as constituted before the accession of the Kingdom of Spain and the Portuguese Republic ; (b) ' accession compensatory amount' shall mean a compensatory amount applicable in trade between :  the Community of Ten and the new Member States ,  the new Member States ,  the new Member States and third countries ,  Portugal , not including the autonomous region of the Azores , and the autonomous region of the Azores .  the other Member States of the Community,  third countries , the accession compensatory amount applicable for white sugar shall be increased, pursuant to the second subparagraph of Article 302 ( 1 ) of the Act of Accession, by all or part of the storage levy . For the period from 1 March to 30 June 1986, the increase shall be equal to 4,25 ECU per 100 kg of white sugar. For the marketing years from 1 July 1986 , the suc ­ cessive increases shall be equal to six-sevenths , five-sevenths , four-sevenths , three-sevenths , two ­ sevenths and one-seventh of the storage levy appli ­ cable for each of the marketing years concerned ; (b) in trade between Portugal , not including the auton ­ omous region of the Azores , and the autonomous region of the Azores , the increases provided for in the second and third subparagraphs of (a) shall be applied as an accession compensatory amount . 3 . For trade between the new Member States , the accession compensatory amount shall be equal to the sum of or, as the case may be , difference between the accession compensatory amount applicable in trade between the Community of Ten and Spain and the accession compensatory amount applicable in trade between the Community of Ten and Portugal . Article 2 1 . Without prejudice to the provisions of paragraph 2, for white sugar and fresh beet, the accession compensa ­ tory amount in question shall , for each marketing year, be : (a) in the case of Spain ,  equal to the difference between the interven ­ tion price for white sugar as provided for in Article 3 ( 1 ) (a) of Regulation (EEC) No 1785/81 , applicable in the non-deficit areas of the Community of Ten and the intervention price for white sugar fixed for Spain ,  equal to the difference between the basic price for beet applicable in the Community of Ten and that fixed for Spain ; (b) in the case of Portugal ,  equal to the difference between the derived intervention price for white sugar fixed for Ire ­ land and the United Kingdom and the inter ­ vention price for white sugar fixed for Portu ­ gal ,  equal to the difference between the basic price fixed for beet, increased by the incidence of the regionalization of the prices provided for Ire ­ land and the United Kingdom on the one hand, and the basic price for beet fixed for Por ­ tugal on the other hand . 2 . However, (a) in trade between Portugal , not including the auton ­ omous region of the Azores , and A rticle 3 1 . Accession compensatory amounts shall be fixed as necessary to prevent any risk of disturbance in trade : (a) for the products listed in Article 1 ( 1 ) (b) of Regula ­ tion (EEC) No 1785/81 other than fresh beet ; (b) for the products falling within Common Customs Tariff subheading 17.01 B ; (c) for the relevant products listed in Article 1 ( l)(d) of Regulation (EEC) No 1785 /81 . 2 . Accession compensatory amounts shall be deter ­ mined : (a) for the products referred to in paragraph 1 (a), on the basis of the compensatory amount applicable to fresh beet ; (b) for the products referred to in paragraph 1 (b) and (c), on the basis of the compensatory amount applicable to white sugar. No L 53/34 Official Journal of the European Communities 1.3 . 86 Article 4 In intra-Community trade, accession compensatory amounts shall be levied or granted by the Member State concerned whose price level used for the determi ­ nation of the accession compensatory amounts is the highest . Community raw sugar and in particular of raw sugar originating in the French overseas depart ­ ments , that amount may be adjusted to the extent necessary to ensure the supply of Portuguese refi ­ neries under price conditions analogous to those obtaining for preferential sugar. 2 . If, where export refunds vary according to the des ­ tination , the refund is less than the accession compen ­ satory amount or is not fixed , provision may be made to take, on export from a new Member State , measures likely to ensure any levying of the amount referred to in paragraph 1 . 3 . Where export levies are applied, a decision may be made in trade between the new Member States and third countries that Articles 72 (3) (b) and 240 (3 ) (b) of the Act of Accession and paragraph 1 of this Article shall also apply . Article 5 1 . The accession compensatory amount applicable shall be that in force on the date on which the customs services accept the import or export declaration , as the case may be . 2 . However, should it prove necessary, a decision may be made in accordance with the procedure laid down in Article 7 to introduce a system for fixing the accession compensatory amount in advance . Article 7 1 . Detailed rules for the application of this Regula ­ tion, and in particular for the fixing, granting and levy ­ ing of accession compensatory amounts , shall be adopted in accordance with the procedure laid down in Article 41 of Regulation (EEC) No 1785/81 . 2 . The measures adopted in accordance with the pro ­ cedure referred to in paragraph 1 which are intended to prevent deflection of trade and distortion of competi ­ tion may apply, as long as deemed necessary, after the accession compensatory amounts have been discontin ­ ued . Article 6 1 . In trade between a new Member State and a third country, if the accession compensatory amount is to be deducted from the export refund or, as the case may be, from the import levy, provision may be made : (a) where the refund or the levy is less than the com ­ pensatory amount, to apply an amount that does not exceed the difference between the accession compensatory amount and the refund or the levy ; (b) where no refund or levy is fixed, to apply an amount equal to the accession compensatory amount . However, with regard to the import into Portugal of the quantity of raw cane sugar referred to in Article 303 of the Act of Accession, and of any quantities imported from third countries into Portugal on account of insufficient availability of Article 8 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS